Citation Nr: 1720126	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  05-09 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for sleep apnea, to include as secondary to a service-connected anaphylactic bee sting allergy. 

4. Entitlement to a compensable rating for an anaphylactic bee sting allergy. 

5. Entitlement to a total disability rating for compensation due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from active duty from July 1972 to February 1973, followed by service in the Ohio National Guard from February 1982 to December 1995 and prior Reserve component service totaling three months and one day, including several periods of active duty for training. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified before the undersigned Veterans Law Judge in a May 2010, at a video conference hearing; a transcript of that hearing is associated with the claims folder and has been reviewed.

The issues on appeal were remanded in November 2010 for further development and again in June 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

In the June 2012 remand, the Board found that a medical addendum opinion was necessary in regard to the Veteran's service connection claims for bilateral hearing loss and tinnitus. Specifically, the Board noted that that December 2010 VA medical opinion failed to address the Board's inquiry as to the likelihood that the Veteran's hearing loss and/or tinnitus originated in service. In a June 2015 supplemental statement of the case (SSOC), the RO noted that a VA addendum was obtained on April 7, 2015 in regard to the Veteran's bilateral hearing loss disability and tinnitus. However, a review of the claims file reflects that the noted evidence is not associated with the electronic claims file. The Board finds that the April 7, 2015 addendum may be pertinent in deciding this issue, and must remand the issue to have the evidence associated with the claims folder.

With regard to the Veteran's claim for entitlement to a compensable rating for an anaphylactic bee sting allergy, the Board remanded the issue in June 2012 for an addendum opinion from the physician who provided the December 2010 opinion. The Board explained that if the December 2010 physician desired to further examine the Veteran, or was unavailable, the Veteran was to be provided a new examination to assess the severity of his service connected anaphylactic bee sting allergy. The claims folder does not reflect that an addendum or new examination was obtained. As such, a remand is necessary in order to obtain further development of the claim.  

Additionally, in the June 2012 remand, the Board found that an addendum was necessary from the physician who provided the December 2010 opinion in regard to the Veteran's service connection claim for sleep apnea. The Board explained that if the December 2010 physician desired to further examine the Veteran, or was unavailable, the Veteran was to be provided a new examination with regard to the claimed condition. Again, the claims folder does not reflect that an addendum or new examination was obtained. As such, a remand is necessary in order to obtain further development of the claim.  

As noted above, the requested development was not completed on remand to the extent indicated, and remand to facilitate corrective actions is deemed necessary. A remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order. Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Additionally, the Board has considered the question of whether the Veteran would be prejudiced by considering the appeal for TDIU while remanding other issues. Specifically, the Board questions whether the issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

As the outcome of the claims on remand could have a significant impact on the Veteran's appeal for entitlement to TDIU, the Board finds these matters inextricably intertwined. Thus, the issue for entitlement to TDIU must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Associate the April 7, 2015 VA addendum in regard to the Veteran's hearing loss and tinnitus with the electronic folder. 

2. Obtain for inclusion in the claims folder all pertinent records of VA treatment, not already on file.

3. Thereafter, return the report of the VA infectious, immune, and nutritional disabilities examination conducted on December 17, 2010, by A. B. Schechter, M.D., for the preparation of an addendum to her earlier report. If Dr. Schechter is unavailable or in the event she desires to further examine the Veteran, the Veteran should be accorded one or more additional VA examinations at the applicable VA medical facility for evaluation of the nature and etiology of his claimed sleep apnea and the nature and severity of his bee sting allergy. The Veteran's VA claims folder in its entirety should be provided to Dr. Schechter or her designee for use in the study of this case and the author of the addendum should indicate whether the claims folder was provided and reviewed. 

Dr. Schechter should, after a review of the claims folder, indicate whether any change to her earlier findings as to the current nature and severity of the Veteran's bee sting allergy is warranted, and, if so, those changes should be fully detailed. Conversely, if no change is warranted, a statement to that effect should be placed in writing. 

Upon completion of the above, Dr. Schechter or other VA examiner is asked to address the following questions in detail, providing a rationale for each opinion furnished: 

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran has sleep apnea that is related to, or aggravated by, his military service?

b) Is it at least as likely as not (50 percent or greater probability) that a service-connected bee sting allergy either caused or aggravated the Veteran's sleep apnea? If it is determined that any claimed disorder was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or aggravation as against such matters. More likely and as likely support the contended relationship; less likely weighs against the claim. 

4. Lastly, readjudicate the issues remaining on appeal and if any benefit sought on appeal continues to be denied, the Veteran and his representative must be provided with a supplemental statement of the case, followed by an appropriate period of time for a response. The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




